 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir seniority and other rights and privileges and make them whole for anyloss of pay suffered as a result of the discrimination against them.All our employees are free to become,remain,or refrain from becoming or re-maining members of any labor organization,except as that right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) of theAct.We willnot discriminatein regard to the hire or tenure of employment or any term or condition of employ-ment against any employee because of membership in oractivityon behalf of anylabor organization.JACKSON TILE MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remainposted for60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Durham Coca-Cola Bottling CompanyandRetail,Wholesale andDepartment Store Union,AFL-CIO,Petitioner.Case No. 11-RC-1173.July 23, 1959SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to the provisions of a stipulation for certification uponconsent election duly executed by the parties an election by secretballot was conducted on October 15, 1958, under the direction andsupervision of the Regional Director for the Eleventh Region amongthe employees in the stipulated unit.At the conclusion of the election,the parties were furnished a tally of ballots which showed that ofapproximately 46 eligible voters, 22 were for the Petitioner, 16 votedfor no union, 1 ballot was void, and 7 cast challenged ballots.As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director, acting pursuant tothe Board's Rules and Regulations, made an investigation of theissues raised by the challenges, and thereafter, on October 30, 1958,issued and served upon the parties his report on challenged ballots,in which he recommended to the Board that the challenges to threeballots be overruled and that if they are not determinative of theresults of the election a hearing be ordered an the issues raised by theremaining four challenges.The Board adopted the findings andrecommendations of the Regional Director,' and accordingly on Jan-uary 9, 1959, after the three challenged ballots referred to above wereopened and counted a revised tally of ballots was issued as follows :22 for the Petitioner, 19 for no union, 1 void ballot, and 4 unopenedchallenged ballots.Pursuant to the Board's Order the Regional1122 NLRB 723.124 NLRB No. 28. DURHAM COCA-COLA BOTTLING COMPANY241Director issued an order directing a hearing on the four unopenedchallenged ballots.A hearing was held on February 2, 3, 4, and 5, 1959, before John H.Fenton, hearing officer.All parties appeared and participated at thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.On April 17, 1959, the hearing officer issued and served upon theparties his report and recommendations, a copy of which is attachedhereto, in which he found that the four employees in question whocast challenged ballots were supervisors within the meaning of the Act.Accordingly, he recommended that the challenges to their ballots besustained and that the ballots not be opened or counted.The Em-ployer filed timely exceptions to the hearing officer's report.The Board 2 has reviewed the hearing officer's rulings made at thehearing and finds that no prejudicial error was committed.TheBoard has considered the hearing officer's report, the + mployer'sexceptions thereto and supporting brief, and the entire record in thiscase and hereby adopts the findings, conclusions, and recommendationof the hearing officer to the extent noted below.We agree with the hearing officer's finding that Wallace Bowlingand E. H. Bowling, route managers, responsibly direct in a nonroutinemanner the work of driver-salesmen and for the reasons stated in hisattached report are supervisors within the meaning of the Act.Wetherefore sustain the challenges to their ballots.'As a determinationof the challenges to the ballots of Brice Fonvielle, checker, and W. W.Riddle, production manager, could not affect the results of the elec-tion,we do not find it necessary to consider their status and conse-quently do not pass upon the findings, conclusions, and recommenda-tions of the hearing officer in regard to their two challenges.Ac-cordingly, as the revised tally of ballots shows that the Petitionerhas received a majority of the valid votes cast in the election, includingthe unresolved two challenged ballots, we shall certify the Petitioneras the collective-bargaining representative of the employees in theappropriate unit.[The Board certified Retail,Wholesale and Department StoreUnion, AFL-CIO, as the designated collective-bargaining representa-tive and selected by a majority of the employes in the unit heretoforefound appropriate by the Board in its Decision, Direction, and Order,issued on December 29, 1958.]2Pursuant to the provisions of Section3(b) of the Act,the Boardhas delegated itspowers in connectionwith thiscase toa three-member panel[Chairman Leedom andMembers Rodgers andFanning].SeeWestVirginiaPulp and PaperCo., 122 NLRB 738.525543-60-vol. 124-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDHEARING OFFICER'S REPORT AND RECOMMENDATION ONCHALLENGED BALLOTSPursuant to a stipulation for certification upon consent election, entered into byand between the Durham Coca-Cola Bottling Company, hereinafter called theEmployer, and the Retail, Wholesale and Department Store Union, AFL-CIO,hereinafter called the Petitioner, an election by secret ballot was conducted underthe supervision of the Regional Director for the Eleventh Region on October 15,1958, among certain employees of the Employer.At the conclusion of the electioneach party was furnished a tally of ballots showing that of approximately 46eligible voters, 22 cast valid votes for the Petitioner, 16 cast valid votes against repre-sentation by the Petitioner, 7 cast challenged ballots, and 1 cast a void ballot.After an investigation, the Regional Director, on October 30, 1958, issued andserved upon the parties a report on challenges.He recommended that the challengesto the ballots of Garage Mechanic W. C. Riddle, Promotion Manager O. C. Man-gum, and Bottle Inspector Thelma Riddle be overruled,He further recommendedthat, in the event these ballots were not determinative, the Board direct a hearingfor the purpose of resolving the conflict in evidence concerning the challenges to theballots of the remaining employees: Route Managers E. H. and Wallace Bowling,Checker Brice Fonvielle, and Production Manager W. W. Riddle.The Employerfiled timely exceptions to the Regional Director's report.On December 29, 1958, the Board issued and served upon the parties its Decision,Direction, and Order, adopting the findings and recommendations of the RegionalDirector.The Board further ordered that, in the event a hearing was held, thehearing officer designated for the purpose of conducting the hearing prepare andcause to be served upon the parties a report containing resolutions of the credibilityof witnesses, findings of fact, and recommendations to the Board as to the dispositionof said challenges.Pursuant to this Decision, Direction, and Order, the Regional Director for theEleventh Region, on January 14, 1959, issued and served upon the parties a noticeof hearing on challenged ballots, directing that a hearing be held in accordance withthe said Order of the Board, on February 2, 1959, at Durham, North Carolina.The hearing was held before the hearing officer, duly designated for that purpose,on February 2, 3, 4, and 5. The Petitioner, the Employer, and counsel for theRegional Director appeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.Upon the entire record in the case, from his observations of the witnesses, andafter examination of all exhibits and careful consideration of arguments and thebrief submitted by the Employer, the hearing officer makes the following:FINDINGS OF FACT(1) Background: the Employer's operation, physical establishment, employeecomplement, and supervisory hierarchyThe Employer, a Delaware corporation, is engaged in the bottling, sale, and dis-tribution of Coca-Cola in and about Durham, North Carolina. Its gross sales areapproximately $700,000 annually.Its three managing officials are W. K. Rand,Sr.,president;Kenan Rand, Jr., vice president in charge of sales and production;and Hubert Rand, market manager. The extent of W. K. Rand, Sr.'s participationisnot clear.Kenan Rand, Jr., testified that Rand, Senior, worked about 5 hours,per day, that he made final decisions on such matters as the purchase of new equip-ment, and that important policy matters are cleared with him.However, Rand.Senior, is 82 years old, and the Employer concedes that the Petitioner was requestedto deal with Hubert Rand and Kenan Rand, Jr., and their attorney, rather than withW. K. Rand, Sr. In addition, Kenan Rand, Jr., testified that Rand, Senior,has delegated the actual supervision of employees in the unit to Hubert and himself.Thus, it is the Employer's contention that all supervisory authority over the unitemployees is actually exercised by only Hubert Rand and W. K. Rand, Jr.Hubertisprimarily charged with responsibility for coin route sales, cooler sales, and adver-tising.Kenan Rand, Jr., is primarily responsible for regular route sales and pro-duction.The bookkeeping and office clericals are supervised by W. K. Rand, Sr.,and Kenan Rand, Jr. All hiring is done by Hubert Rand, after con"ultation withthe other two.The Employer's physical establishment is composed of three 'buildings.Themain plant, housing the production facilities and offices has two stories.The main DURHAM COCA-COLA BOTTLING COMPANY-243section is rectangular, and approximately 100 by 50 feet. In addition there is atriangular section which measures about 50 by 40 by 60 feet.Only the rectangular.part has a second story.The shipping and receiving docks, the production depart-ment, storage space, and the office of W. K. Rand, Sr., are on the first floor.Thesecond floor houses the offices of Hubert Rand, Kenan Rand, Jr., the cashier, book-keeper and stenographer, and additional storage space.Across the street behindthe main plant is the garage for the maintenance and repair of the Employer'svehicles.The third building, or "old plant" is completely across town, and housesthe advertising cooler departments.There are approximately 42 employees in the stipulated unit, not including the4 in question here.The production department has a complement of nine employees,including Production Manager W. W. Riddle, whose status is here contested.Thegarage department includes W. C. Riddle, the mechanic, and a lesser skilled em-ployee.The challenge to the former's ballot was overruled.The advertisingdepartment is under Advertising Manager H. L. Blevins and includes a sign painterand one other employee. Blevins voted without challenge.The cooler departmentincludesCoolerManager Leroy Cooley and two other employees.Cooley was.also permitted to vote without challenge.The coin route department includes foursalesmen and one helper. It is directly managed, or supervised, by Hubert Rand.The loading and shipping department includes Checker Brice Fonvielle, whose ballotis challenged, and four platform employees.The regular route sales department isdivided into two groups of six salesmen and one group manager each. It also includestwo salesmen-in-training, or relief drivers.The ballots of the group managers,E. H. and Wallace Bowling, are challenged.There is also a promotion departmentunder O. C. Mangum, promotion manager, who generally works alone.Thechallenge to his ballot was overruled.All of the various managers, including the individuals in dispute, are paid straightsalaries.The same is true of the relief drivers.The balance of the employees inthe unit are paid by the hour, and receive time and one-half for overtime, exceptthe salesmen, who receive $20 per week plus 6 cents a case commission.All em-ployees receive the same hospitalization and life insurance benefits, and the samevacations.All receive an annual bonus, determined by the Rands, and based uponlength of service, performance, and degree of responsibility exercised.None of thealleged supervisors possesses the authority to hire, discipline, or discharge.Eachof them testified without contradiction that he has no power effectively to recommendchanges in the employment status of the men under his direction.They do haveauthority to grant time off for periods of up to one-half day if, in their judgment,the employee can be spared.' In the absence of such unequivocal indicia of super-visory status, resolution of the issues herein requires a nice weighing of the dutiesand responsibilities of each disputed individual to determine whether he responsiblydirects in a nonroutine manner the employees assertedly under his control.One factor which the Board has consistently deemed highly persuasive in theultimate determination of supervisory issues, particularly where they are close, isthe ratio of supervisors to rank-and-file employees.Exclusion of the disputed cate-gories here would result in what appears to the hearing officer to be a highly dis-proportionate ratio.As noted above, the Employer concedes that there are only twomen, Hubert Rand and Kenan Rand, Jr., who actually exercise supervisory authorityover the approximately 46 employees in the unit. Some 18 of these are drivers,or relief men, and are regularly on the road. InWashington Coca-Cola BottlingWorks, Inc.,117 NLRB 1163, 1178, the Trial Examiner rejected a contention thata ratio of 12 supervisors to 58 drivers, or approximately 1:5, was excessively high.He noted that, in the soft drink industry, an abnormally large number of supervisorsis required for drivers because they spend most of their time on the road, and theirperformance can be checked only by accompanying them on the route. The hearingofficer subscribes to this finding, and rejects the contrary testimony of Kenan Rand,Jr.He testified that he made no effort to check upon the drivers' performance bysimply asking the route managers, but rather did so,by their sales records, personalobservation, and contact with customers.However, Route Manager Wallace Bowlingadmitted that Rand, Junior, did "usually" ask him how new salesmen were doing,and, at times, how regular salesmen were performing. In this instance as well asothers, the hearing officer had the very distinct impression that Kenan Rand, Jr.,.1Kenan Rand, Jr., testified that the othermanagerswho were included in the unitwere giventhe same instructions regardingthis limited authorityto grant time off. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas making a studied effort to minimize the responsibilities and authority of theindividuals in dispute .2(2) The status of Route Manager Wallace BowlingWallace Bowling has a group of six salesmen.He also has access to two reliefdrivers.He works approximately the same hours as the salesmen, but in additionworks some Saturdays and special events.His salary is somewhat higher thanthe earnings of the drivers.He wears a uniform, like the drivers, which is sold bythe Employer for half of cost.He estimates that 95 percent of his time is spentout on the routes, either substituting for salesmen or assisting them, or training newdrivers.It takes about 6 weeks to train a salesman.Bowling knows each routeintimately, and therefore is able to substitute for missing drivers with ease.He hasbeen with the Employer for 27 years.He regularly rides with each driver, assistinghim as a helper would, and checking upon his manner of operating the route, dealingwith customers, and handling the stock, coolers, and advertising materials.Whereneeded, he makes "suggestions" for improvement, and handles customer complaints.He checks behind the salesmen to see if such suggestions are carried out.He expectsthem to be followed, and would report a failure to do so to Kenan Rand, Jr., witharecommendation that the individual be corrected.However, he cannot discipline.From time to time Kenan Rand, Jr., solicits his judgment on how the salesmen areperforming, and he usually asks him how new drivers are doing.3Bowling may use his own judgment in deciding whether to assign a particularrelief driver, or salesman-in-training to a given route.However he testified that hewould leave this to Kenan Rand, Jr., in all but very clear cases.He does not makeadjustments in routes, but it consulted by Rand, Junior, as is the affected driver,before decision is made by Rand, Junior.Morning sales meetings are held approximately three times a week.They lastabout 15 minutes and Wallace Bowling generally presides. If he does not, KenanRand, Jr., does.These meetings concern inside advertising materials and methods,and instruction in sales techniques.Sometimes movies are shown.One of theRands outlines the subject matter to Bowling the afternoon before the meeting, andhe then "relays" the information or instruction.There is general discussion of salesmethods and problems. These meetings are not a forum for the discussion of em-ployment complaints or grievances.As noted above, Bowling may grant several hours' time off. If a salesman needsassistance, Bowling can assign a helper to him, if available, or provide the neededassistance himself.Customer complaints are taken to the group manager by thedriver, before any action is taken.On the basis of this evidence the hearing officer finds that Wallace Bowling re-sponsibly directs the work of the salesmen.He trains them, regularly accompaniesthem on their routes for the purpose of checking upon their performance and suggest-ing methods of improvement, and has limited authority to make assignments and togrant time off.While it is true that the drivers ordinarily require little supervisionand that their commissions constitute an incentive for good job performance, Bowlingclearly is responsible for the success of their operations, and does accompany themon trips and presides at meetings, for the purpose of providing guidance and acquaint-ing them with the Employer's policies .4Further, Bowling provides the only regularsupervision which the salesmen in his group receive.Their contacts with the Randsare infrequent, and there is no evidence that they receive any direction from themexcept at meetings. It would seem unrealistic under these circumstances, and par-ticularly in view of the abnormally low ratio of supervisors to employees which wouldotherwise result, to hold that Bowling is not a supervisor.52In 1.950 the Board, in an unreported decision (34-RC-205; Employer's Exhibit No.A), found that the classifications here in dispute were nonsupervisory.Notwithstandingevidence that the 'duties have not changed, the hearing officer does not consider thatdecision dispositive, since the instant record is a much more complete one than thatpresented to the Board in Employer's Exhibit No. B.3 Bowling believes he has the right to make recommendations.However, Rand,Junior, investigated the matter during the one serious case of recommending correctionwhich Bowling recalls (Charles Staples), and Rand, Junior, denies that Bowling canmake effective recommendations, or that he would even consult with Bowling regardingthe work performance of salesmen in his group.4 In this connection, the award of prizes to group managers upon the basis of groupperformance would indicate that the quality of their leadership is a significant factor.5 SeeGenPro, Inc.,110 NLRB 12. DURHAM COCA-COLA BOTTLING COMPANY245(3) The status of Route Manager E. H. BowlingE. H. Bowling's duties are admittedly identical to those of Wallace Bowling, ex-cept that he does not conduct the morningsalesmeetings.He does, however, holdmeetings with his own group from time to time, for much the same purpose.Hewas, in the hearing officer's opinion, a good deal less candid than Wallace Bowlingin testifying to the extent of his authority and responsibilities. It was the hearingofficer's distinct impression that E. H. Bowling made a deliberate attempt to equatea route manager's position to that of a helper's,6 i.e., to eschew any authority to domore than assist the salesmen, to make helpful suggestions, and to replace them whenabsent. It is not insignificant that, when Bowling was asked whether he would make"suggestions" to Mr. Kenan Rand, Jr., he replied that he would not, that the lattergives the orders.The hearing officer would discredit E. H. Bowling's denial ofauthority and responsibility.Bowling admits that he can, on his own, make substitutions for absentees when notforewarned in time to clear it with Kenan Rand, Jr.He would report disregard of hissuggestions to salesmen if he deemed it important enough.While there is some dis-pute whether his "suggestions" are orders, disobedience is extremely rare.DriverSheldon Hill testified that Bowling rides with him about once a month, and tells himwhat, if anything, needs to be done in order to more effectively promote sales.Customer complaints are handled by Bowling, or at least the affected driver clearssuch complaints with Bowling before handling them.It is the hearing officer's conclusion that E. H. Bowling is also a supervisor.Clearly his authority and responsibility are of a very minor nature.Nevertheless, hedoes grant time off, select relief drivers and helpers, and regularly rides with themembers of his group for the purpose of checking their work and suggesting methodsof improvement.A salesman, once trained, does not require a demanding boss,since his pay will reflect the effort and competence of his performance.However itis clear that current familiarity with each route is not the only reason for Bowling'spractice of accompanying the salesmen: he gives them the benefit of his greater ex-perience in handling problems. Indeed, where judgment is required, as in the caseof complaints from cutomers, the salesman must turn the matter over to Bowling.The hearing officer finds that E. H. Bowling, like Wallace Bowling, does responsiblydirect his subordinates in a non-routine manner, and is a supervisor.While this issueseems particularly close, a contrary finding would mean that the salesmen are ef-fectively supervised only by Hubert Rand or Kenan Rand, Jr., men with whom theyhave infrequent on-the-job contact, and from whom they receive little directionbeyond that provided at meetings?(4) The status of CheckerBrice FonvielleBrice Fonvielle has been employed by the Employer for 23 years.He works 45to 50 hours a week and is paid a straight salary.He earns "twice as much or more"than the four platform workers under his direction.They are hourly paid, andreceive time and one-half.As noted above, he receives the same fringe benefitsas the other employees, except that his bonus is larger.He has a desk in the sales-room.Fonvielle's principal duty is to check trucks, counting the number of fullor empty cases during loading and unloading, and to see that the platform area isclean and free of fire hazard, that his men are present, and that their work is done.He also handles special events, assigning the appropriate employees and seeing thatthe Coca-Cola is dispatched and delivered as ordered.On occasion he borrowsemployees from the production department.He grants up to 4 hours off, checkingto see that the requesting employee punches the time clock (he does not punch theclock himself), and checks on absenteeism.About three-quarters of his time isspent in actually counting or moving cases.8Most of the balance is used in checkingrecords.Very little of his time is spent in actually directing the work of the platformemployees.The platform procedure is outlined and well known to them.Eachhas specific jobs to do when not either loading or unloading trucks, and Fonviellesimply tells them to start or to stop loading and corrects them if they do anythingwrong.Fonvielle also takes special orders, where it is necessary to inform the sales-men, while out on the route, to make unscheduled deliveries.Fonvielle has the additional duty of assigning overtime to E. E. Jenette, a coinroute helper. Jenette works approximately 8 hours' overtime each week, on a volun-Transcript page 562.SeePearl Packing Company,116 NLRB 1489.e Platform employee Edward Petty testified that Fonvielle does little manual labor. 246DECISIONS OF NATIONALLABOR RELATIONS BOARDtary basis, after, completing his work on the routes.He reports to Fonvielle if hewishes work, and Fonvielle has authority to assign it if, in his judgment, Jenette.can be used to good advantage.Fonvielle also trains new salesmen-trainees inplatform procedures, and the proper handling of cases and loading of trucks.Kenan Rand, Jr., informed the platform workers that Fonvielle would be "incharge" when the latter became checker.Fonvielle has informed all the platformemployees that he cannot get them raises.However, Kenan Rand, Jr., does ques-tion him on the performance of platform employees and has asked him whetherparticular employees were worthy of raises.9Fonvielle's responsibility for the correct and proper loading of trucks; his trainingof new employees; his giving of such limited instruction as the nature of the workrequires; his authority, upon his own judgment, to assign work to Jenette, and togrant up to 4 hours' time off; his substantially greater rate of pay; and the absenceof evidence of any other immediate supervision of platform employees, convince thehearing officer that Fonvielle is a supervisor.10(5)The status of Production Manager W. W. RiddleRiddle is responsible for the maintenance and repair of the Employer's highlyautomatic and complicated mixing and bottling machines, and for maintaininguniform quality in the bottled product.He is a trained mechanic and has one assist-ant mechanic (Lee Wallace) in his group.He and Wallace are on straight salaries.The other seven employees in the production crew are hourly paid and receive timeand one-half for overtime.The hourly paid employees make from $1 to $1.26 perhour.Wallace makes about $10 a week more than the highest hourly rated em-ployee, and Riddle makes $10 per week more than Wallace.His bonus is $100 morethanWallace's andWallace gets about $50 more than any employee of equalservice.All employees work the same hours, and all but Riddle and Wallace punchthe clock.All receive the same "fringe" benefits, and work the same hours.When the plant is in production Riddle calculates the amounts of chemicals neededfor water treatment,the amountsof syrup, soda, and water needed for Coca-Cola.He then instructs employees in the proper amounts to be added.He spends mostof his time in regularly checking, adjusting and/or servicing the electric eyes, re-frigeration units, water heating equipment, chemical tanks, and carbonation level.About 21/2 hours of his regular 9-hour day are devoted to relieving the bottle in-spector and the filler operator.He testified that no more than a fewminutes isspent in actually directing the work of other employees.The machineryis so setthat each man must competently perform his assigned task or it will not operate.Thus every man knows his relatively simple job and knows that he must keep pacewith the machine to avoid disruption of production. If the machinery is shut down,it immediately comes to the attention of Kenan Rand, Jr., whose office is upstairs.When not supervising production, or engagedinmechanicalmaintenance orrepair, Riddle directs the production crew in unloading shipments of syrup or othermaterial, and empty cases.This occurs once a week.He simply tells the menwhere to take materials, and helps unload himself, sometimes driving the forklift.Riddle grants time off for short periods. In case of absenteeism, he can select aplatform employeeto assistin production.When other departments request per-sonnelhe decides which employees to assign.He understands that the men inhis department take instructions from him, and was told that he was "boss" whenput in charge in 1946.However, he is aware that he cannot discipline and testifiedhe would get Kenan Rand, Jr., were his instructions disregarded.He also testifiedhe would "correct" employees who abused the machinery.On one occasion em-ployee Chester McKinnon was discharged after Riddle reported his negligent han-dling of a forklift. It appears however, that Kenan Rand, Jr., made an independentinvestigation of the matter. If the men have any problem on the job they take itto Riddle.Employee Edgar Green is assigned to other jobs outside the plant, inorder to make at least 45 hours every week.He testified that the assignment ismade by Riddle.On this evidence the hearing officer finds that Riddle responsibly directs the workof the production crew.The high degree of automation removes the need for9This evidence, like similar evidence as to Wallace Bowling, contradicts Kenan Rand,Jr.'s, testimony that he does not seek such information, or recommendations, from thechallenged individuals.It, too, persuades the hearing officer that Kenan Rand, Jr., can-not be fully credited.11 SeeThe Illinois CanningCo., 120 NLRB 669 ;Bordo Products Company,117 NLRB313. UP-TO-DATELAUNDRY, INC.,247keep pace with the machines.Nevertheless, Riddle daily gives instruction in suchmatters as the amounts of caustic soda and other ingredients to be added to thetanks, and directs Wallace in the maintenance and service of highly complex ma-chinery,matters which clearly seem nonroutine. In addition, he has limited au-thority to grant time off, must tell the employees what to do when not in production,can assign employees to other departments or borrow them from other departments,and would correct them if need be.He is paid substantially more than his sub-ordinates.There is no evidence that any admitted supervisor actually directs thework of production employees, except on rare occasions.For all these reasons, thehearing officer concludes that Riddle is a supervisor.CONCLUSION AND RECOMMENDATIONHaving found that Wallace Bowling, E. H. Bowling, Brice Fonvielle, and W. W.Riddle are supervisors as defined in Section 2(11) of the Act, it is recommendedthat the challenges to their ballots be sustained.Up-to-Date Laundry, Inc.'andAFL-CIO Laundry and DryCleaning International Union,Petitioner.Case No. 5-RC-2696.July 24, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Lawrence S. Wescott, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial. error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Jenkins and Fanning].Upon the entire record in this case, the Board finds :1.The Employer contends that it is engaged solely in a retail busi-ness, that its operations do not meet the Board's retail standards forasserting jurisdiction, and, therefore, the petition should be dismissed.The record discloses that the Employer performs a significant part ofits laundry and dry cleaning work for trading establishments of vari-ous kinds; institutions; industrial, commercial and professional users;and governmental bodies.The Board has found that this type ofwork is wholesale in nature.'Furthermore, where, as here, an Em-ployer is engaged in both retail and nonretail activities, the Boardapplies its nonretail jurisdictional standards.3The Employer also contends that even if its business is consideredto be nonretail it does not meet the Board's current jurisdictionalstandards.We do not agree. The record reveals that the Employerfurnished services valued at over $60,000 to various steamship lineswhose operations meet the Board's jurisdictional standards.Accord-1 The name of the Employer appears as amended at the hearing.s J. S. Latta f Son,114 NLRB 1248, 1249.3 Laundry Owners Association of Greater Cincinnati,123 NLRB '543.124 NLRB No. 30.